Citation Nr: 1750292	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for service-connected migraine headaches.

2.  Entitlement to service connection for a thoracic spine condition.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II., Attorney at Law


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



	
INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from November 1984 to March 1992.  His tenure of service includes service during the Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Pursuant to a March 2016 Board decision, this matter was remanded to afford the Veteran a new VA examination to assess the nature and current severity of his service-connected migraine headaches and to assess the nature and etiology of his thoracic spine condition. 

Both issues have now returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are not very frequent, completely prostrating, and are not productive of prolonged attacks of severe economic inadaptability.

2.  The evidence of record fails to show that the Veteran has a current thoracic spine disability that is related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent disabling for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2017).

2.  The criteria for service connection for thoracic spine disability are not met.  38 U.S.C.A. §§ 1131, 5107 (b)(West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2016 Board remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will proceed to adjudicate this case.

Increased Ratings, Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).


Analysis

The Veteran's service-connected migraine headaches have been evaluated at 30 percent disabling under38 C.F.R. § 4.124a, DC 8100 (2017).  He contends that the current severity of his condition warrants a 40 percent evaluation.  The preponderance of the evidence is against his assertion.

Under DC 8100, a 0 percent rating is assigned for migraines that are less frequent. A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2017).

Neither the regulations nor the Court has defined "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100, verbatim, but does not specifically address the matter of what is a prostrating attack). By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Pursuant to a March 2016 Board Remand decision, the Veteran was afforded a new VA examination to assess the nature and current severity of his migraine headaches.  During the April 2017 VA examination, he reported headaches that occur 3 times per month, which sometimes appear related to changes in the seasons and exposure to pollen.  The Veteran described his pain as localized to the right side of the head and concentrated over the eye.  Additional symptoms include nausea and sensitivity to light and sound.  The Veteran also reported being awakened during the night as a result of headache pain.  He has self-diagnosed his condition as a "cluster of headaches."  Use of over-the-counter allergy medications, such as Zyrtec was noted.  Abuse of alcohol was denied. 

Following a review of the record and clinical interview, the examiner indicated that there were no significant changes in the diagnostic findings since the Veteran' prior examination.  The examiner noted that the Veteran suffered characteristic prostrating attacks once every month over the last several months, and did not suffer very prostrating and prolonged attacks productive of severe economic inadaptability.  In fact, the examiner specifically opined that the Veteran's condition did not impact his ability to work.

Review of recent VA treatment records shows ongoing complaints of migraine headaches and treatment including prescription medications.  An April 2017 treatment note indicated that the Veteran's condition is controlled with over-the-counter (OTC) medications and his headaches are infrequent.  The Veteran denied that his headaches are triggered by stress.

On review of the evidence, the Board finds that an evaluation in excess of 30 percent disabling is not warranted for the Veteran's service connected migraine headaches.  As previously noted, a 30 percent disability rating is warranted with characteristic prostrating attacks averaging once per month over the last several months, and a 50 percent rating is warranted with "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The most recent VA medical examination specifically reflects that the Veteran suffers such characteristic prostrating attacks once per month, and were not considered very frequent and prolonged or productive of severe economic inadaptability.  Although the Veteran has contended that his headaches sometimes occur three times per month and may be accompanied by nausea and sensitivity to light and sound, the Veteran has not contended that these symptoms amount to more frequent "prostrating" attacks.  Indeed, the Veteran has contended that his headaches are infrequent and are controlled by medication.  Thus, the Board finds that the Veteran's disability most closely approximates the criteria for the assigned 30 percent rating, and that a preponderance of the evidence is against a higher rating.  Thus, the Veteran's claim for an increased rating must be denied.


Service Connection, Generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2017).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2017).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he has a current thoracic spine condition that occurred in service, or was caused or aggravated by his service-connected lumbar spine condition.  The preponderance of the evidence is against his claim.

Review of the Veteran's service treatment records (STRs) does not reveal any complaints, treatment, or a confirmed diagnosis of a thoracic condition in service or within one year of discharge from active service.  The Veteran's March 1984 report of medical history, notes a normal spine evaluation at enlistment and makes no reference to pre-existing conditions related to migraine headaches or a back injury.  In fact, only one pre-existing condition was noted; the Veteran reported multiple surgeries to treat a kidney condition between 1968 and 1973.  An emergency care report, dated February 1985, indicated that the Veteran complained of weakness when bending after playing basketball.  No popping, cracking or any specific back injury was noted.  A radiological examination was conducted in the same month.  It noted tenderness over the spine.  X-ray films revealed moderate lumbar scoliosis with convexity to the left centered at L4 and spina bifida occulta of S1.  The bony structures and disc spaces were within normal limits and there was no evidence of spondylolysis.  Other than the aforementioned, the films were deemed unremarkable.  The Veteran's symptoms were treated with oral pain medications and a 24-hour change of profile after which he returned to full duty status without limitations.  No formal diagnosis of a back injury or condition was indicated.

Review of post-service VA treatment records revealed that the Veteran complained of mid-back pain and was evaluated by a physical therapist.  Muscle strengthening and posture improvement techniques were recommended.  There is no evidence that the Veteran was diagnosed with degenerative joint disease or arthritis of the thoracic spine.

Pursuant to a March 2016 Board remand decision, the Veteran was afforded a VA examination to assess the nature and etiology of his alleged thoracic spine condition.  

During the April 2017 VA examination, the Veteran described a chronic dull ache and sharp pain that usually impacts his right side above the back of the hip.  Initial range of motion testing yielded normal results.  There was no evidence of pain on weight bearing, fatigability or muscle spasms on examination.  Muscle strength testing yielded normal results.  No functional impairment was noted.  X-ray films revealed mild scoliotic curvature that curves right in mid-thoracic spine.  A slight lateral wedging of T6 toward the left was noted as evidence of a possible chronic finding.  No definite acute fracture or destructive bony changes were indicated.  While the VA examiner acknowledged the Veteran's arthritis the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's thoracic condition was caused by active service.  Further, it was also deemed less likely than not that the Veteran's thoracic spine condition was aggravated beyond its natural progression by his service-connected scoliosis of the left lumbar spine. 

In reaching the aforementioned conclusion, the examiner noted that the Veteran showed spina bifida occulta on x-ray in 1992 and that the Veteran's two complaints of back pain in service could be related to spina bifida occulta.  The examiner noted that the Veteran's in-service complaints of low back pain were limited and did not result in a discovery of a thoracic spine disease, its progression, a notable functional impairment, or evidence of a chronic disability.  The examiner opined that the Veteran's thoracic spine condition may be related to his mild spinal scoliosis and the normal joint wear and tear of the aging process.  

In light of the forgoing, the Board finds that service connection for the Veteran's thoracic spine condition is not warranted.  Although the Veteran has a current thoracic spine condition, the evidence does not show that the condition is related to service, or caused or aggravated by the Veteran's service-connected lumbar spine condition. 

As previously indicated, the medical evidence does not reveal that the Veteran was diagnosed with a degenerative joint disease or arthritis of the thoracic spine in service or within one year of discharge.  It also fails to show that his current thoracic spine condition was aggravated beyond its natural progression by his service-connected scoliosis of the left lumbar spine.

The Board has also considered whether the Veteran is entitled to service connection for a back disability on a presumptive basis as a "chronic disease." See 38 C.F.R. § 3.303(b) (2017).  Arthritis is included in the list of "chronic diseases" under 38 C.F.R. § 3.309(a) and may be service connected on a presumptive basis if manifested to a compensable degree within one year of separation from active service.  In this case, the Veteran's STR's make no reference to a diagnosis of arthritis of the thoracic spine during active service.  The record also fails to that the Veteran was diagnosed with arthritis of the thoracic spine or any other "chronic disease" listed under 38 C.F.R. § 3.309(a) within one year of separation from active service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 (2017).

In summary, the record shows that the Veteran reported mid back pain in service and mild scoliosis of the left lumbar spine was discovered on X-ray films in 1992.  However, the probative evidence of record does not show that the Veteran's current thoracic spine condition is at least as likely as not causally or etiologically related to his active service or lumbar spine condition.  It also fails to show that his current thoracic spine condition was aggravated beyond its natural progression by his service-connected scoliosis of the left lumbar spine.  Accordingly, the benefit-of-the-doubt doctrine is not for application, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement an evaluation in excess of 30 percent disabling for the Veteran's service-connected migraine headaches is denied.

The Veteran's claim of entitlement to service connection for a thoracic spine condition is denied. 



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


